Citation Nr: 1414156	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including as secondary to service-connected duodenal ulcer disease.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied, in pertinent part, claims of service connection for PTSD and service connection for anxiety disorder, not otherwise specified (NOS) (previously shown as anxiety neurosis) claimed as secondary to service-connected duodenal ulcer disease. 

When this case was most recently before the Board in August 2013, it was remanded for additional evidentiary development; it has since been returned to the Board for appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has PTSD and an acquired psychiatric disorder, secondary to his service-connected duodenal ulcer disease.  He asserted that his doctor stated that he has an anxiety disorder that is secondary to his service-connected gastrointestinal disease.  

The Veteran has received diagnoses of a variety of psychiatric disorders, including schizophrenia, generalized anxiety disorder, and depression. 

In response to the Board's August 2013 remand, the Veteran was afforded a VA examination in December 2013 in which the examiner diagnosed major depression.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the military service, during military service, or within one year after discharge from the military service.  The examiner furthered that the Veteran sought psychiatric care in 1982, eight years after his military discharge.  Moreover, a temporal relationship between the neuropsychiatric disorder and the service-connected physical conditions was not established; the Veteran failed to establish a relationship between his neuropsychiatric condition and the service-connected duodenal ulcer disease in the evaluation dated in September 2009.  The examiner stated that the August 2008 and March 2009 favorable private opinions did not show the temporal relation of active service time and the initial mental diagnosis; therefore, based on the above facts, the neuropsychiatric disorder was not caused by, nor was it aggravated by the service-connected duodenal ulcer nor active military service time.

The Board finds that this opinion is inadequate for adjudication purposes as it is based on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes as it does not address the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The electronic claims folder should be returned to the VA examiner who conducted the December 2013 VA examination.  The examiner should be requested to review the record and provide an addendum addressing the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  

The examiner must consider and discuss the September 1982 psychiatrist's opinion, the August 2008 and March 2009 favorable private opinions, as well as the Veteran's reports in 1977 and 1978 that he received medication for his nerves at that time.  The content of these documents has been translated from Spanish to English.  The VA examiner should include rationale as to why he or she agrees or disagrees with the private psychiatric opinions and/or the 1977-1978 assertions of the Veteran. 

With respect to each acquired psychiatric disorder present at any time during the pendency of this claim, the examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the acquired psychiatric disorder was incurred or aggravated (permanently worsened, which is not the same as "caused by") as a result of service and/or a service-connected disability, to include whether the onset of the gastrointestinal disorders was co-incident with the psychiatric disorder(s).  The examiner, with consideration of the private opinions, should also provide an opinion as to whether it is at least as likely as not that (i.e., probability of 50 percent or greater), any acquired psychiatric disorder present at any time during the pendency of this claim (including but not limited to anxiety disorder, schizophrenia, and depression) was caused or aggravated by the Veteran's service-connected duodenal ulcer. 

A complete rationale must be provided for all opinions rendered. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Board notes that this opinion should not be based on absence of treatment; it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet App. 488, 496 (citing Wilson, 2 Vet. App. 16, 19).  

If the December 2013 examiner is unavailable, the electronic claims file should be reviewed by another psychiatrist or a psychologist with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2.  When the above has been accomplished, ensure that all of the remand instructions have been complied with.  If any of the actions are deficient in any manner, the implement corrective procedures at once.

3.  Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

